Title: Abigail Adams 2d to Elizabeth Cranch, 9 November 1782
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch





 9 November 1782
 



A constant succession of company, is all I have to offer in vindication of my appearant inattention, to my Eliza. Not a moment have I been able to devote, to writing since your absense till these few days past. I have sometime lamented, but solely upon self interested motives, that it has not been in my power to write you. My fancy paints your situation, as agreed. Mrs. Warren, as ever, instructive improveing and agreeable. She has most certainly gained that point, that whatever she does or says, is universally pleasing. I think I never saw the great, the amiable, and the agreeable so happyly blended as in her character. A gentleman once said he had heard instruction given, he had felt reproof, but he had ever received them in a disadvantageous light, till he saw Mrs. W. She possessed the happy tallent of conveying instruction under the pleasing mask of sentiment. Every sentance conveyed a reproof, without seeming pointed. When he beheld Mrs. Warren, he saw virtue in its most amiable light. With her endearing partner you are pleased. Mr. W. is sociable and agreeable, Harry sprightly, and I need not say engageing. He has done all in his power to render you happy, and has I dare say gained his intended purpose. When my imagination has placed you thus, I felt conscious that it is not in my power to add in aney degree to the happiness of my friend. Perhaps I might have wrote a sheet, but it would have shewed you my ill forebodings. I could have repeated to you, what you have known, that your friend is not happy, but it might have damped the joy of a moment, and was better omited. If we do not receive pleasure from reflection, from what cause shall it arise. Only to enjoy the present moment, scarce deserves the name of pleasure. My reflections of this eve, have not given me one ideal pleasure. I have recalled, this evening three years past. My pappa was with us, we were then looking forward to a painfull moment that should seperate us, for a time, we knew not how long. I am now looking forward, with wishes, delusive hopes, and fond expectations that this night twelvemonths hence, the painfull ideas of seperation may not inhabit my mind. But alas Eliza I cannot say what may be. Your friend may now enjoy the happiest moments that are desinged her. Time can only determine, and confirm a painfull thought that will sometimes intrude, and wound my peace of mind. Can I banish it—no—shall I cherish it—every sentiment and affection forbids it. You may perhaps condemn me for calling your attention from some more important pursuit, to a perusal of my gloomy ideas. It is not I think quite like you. But I will quit the subject of self, and ask your opinion of Julia, De Reubigre. What think you of the unfortinate Girl. She claimed your compassion, I think I know. I do not like Montoubon, he appears to feel a superiority of situation as a man, that does not render him pleasing. I loved him for a moment—at one time.
 

Wedensday eve

I took my pen a saturday eve and scribled so far and have not had opportunity since to continue. I wish I could have found time since your absence to have wrote, a journal. It would have diverted at least, if not have pleased. The disappointments of your friend have not been few, her pleasures many, rather a varied scene. I do not recollect to have been out but once since I saw you. We have had much company. Madam Paine has past too or three days with us. Mr. Tyler quite an her attentive squire. Their behavour would divert you. Tell me Eliza has your time been so fully employed that not one moment could have been given to your friend. I will wish you a good night. If the wether should be fine tomorow, possibly mamma, will pass the day at Milton. If not I will—forward this. If you have aney love for me oblige me so much as not to permit aney person to read hear or see this scralle, from your friend.
